Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
12, 2020.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00797-CV



                 IN RE KURARAY AMERICA, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-62973

                         MEMORANDUM OPINION

      On October 11, 2019, relator Kuraray America, Inc. filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Daryl
Moore, presiding judge of the 333rd District Court of Harris County, to vacate his
March 26, 2019, June 28, 2019, and September 20, 2019 orders, which compel
relator to produce cell phone usage data.
      Relator has not established that it is entitled mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2